DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to Claim 5, the phrase 4, 8, 12 twists or more is unclear.  More than 12?  More than 4?  Just more options than the three listed?
In regards to Claims 11 and 14-16, the term fixing is not clear
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-9, 12, and 13 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Smeets et al (7165485).
Smeets teaches a cable lay braid (Figure; Detail 10), comprising: a plurality of intertwined twists (Details 12), wherein each twist is laid from a plurality of intertwined strands (Details 14), characterized in that each strand is formed from a plurality of twisted twines (Details 16; Column 3, lines 1-3; rope yarns (16) can be twined from a bundle of fibres).
In regards to Claim 4, Smeets teaches that each strand consists of at least three twines (More than three details 16 illustrated in the Figure).
In regards to Claim 5, Smeets teaches that there are 12 twists (Abstract; 12 illustrated in the Figure).
In regards to Claim 6, Smeets teaches that the twists are twisted to form a 12-strand braid (Abstract; 12 illustrated in the Figure).
In regards to Claim 7, Smeets teaches that the twines have an S or Z twist in equal lay or cross lay (must be one of S or Z, as well one of equal lay or cross lay, as these are the only two options for each twisted structure).
In regards to Claim 8, Smeets teaches strands have a twist direction that is either the same or different from that of the twines (must be one of these, as these are the only two options for a twisted structure).
In regards to Claim 9, Smeets teaches that the twists have a twist direction that is either the same or different from that of the yarns (must be one of these, as these are the only two options for a twisted structure).

In regards to Claim 13, Smeets teaches creating twists from a plurality of intertwined strands, wherein each strand is formed from a plurality of twisted twines, wherein the plurality of twists are interwoven to form a cable lay braid (See Figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smeets et al.
While Smeets essentially teaches the invention as detailed above, including the twists being formed from 4 strands, it fails to specifically other twist structures which could be used.  Smeets does teach in the abstract, however, that instead of being a 4 strand structure, the rope could instead be a 1+6 structure.  With the understanding that at least one component of the cable lay braid can function as either a 4 strand structure or a 1+6 structure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the twists as similar 1+6 structures (rather than 4 strand structures), so as to provided added tensile strength.  Providing a core would align a fiber structure along the longitudinal axis of an applied force, improving load capabilities.  The ordinarily skilled artisan would have known this and appreciated to form each of the twists as a 1+6 structure.  
circular.
Claims 11 and 14-16 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Smeets et al in view of Knudsen et al (6945153).
While Smeets essentially teaches the invention as detailed, it fails to specifically teach coating the cable lay braid to enhance its function.  Knudsen, however, teaches that it is well known to coat similar cable lay braids with a lubricant, to enhance either function (Column 4, lines 47-48).  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have coated the cable lay braid of Smeets with the lubricant of Knudsen, so as to protect the cable lay braid during use.  The ordinarily skilled artisan, in consideration of typical braid use, would have appreciated the benefits of coating with a lubricant to prolong the operational life of the braid.
Response to Arguments
Applicant's arguments filed 23 December 2020 have been fully considered but they are not persuasive.
In regards to the indefiniteness rejections, Applicant has chosen not to argue the rejection of Claim 5.  As such, Examiner maintains the rejection.  As far as the term fixing, Examiner respectfully disagrees that the term is clear as a term of art.  If Applicant is arguing that fixing must be thermal fixing, how does one of ordinary skill in the art know that the term is only limited to thermal fixing, and not adhesive fixing, or some other type of fixation?  Further, nowhere is fixing defined in the specification.  One of ordinary skill in the art would not understand the term fixing as argued by Applicant, as Applicant appears to be reading more definition into the term than is present in the application.

Applicant argues:
In other words, Smeets describes a yarn 16 as each first component.  Smeets’ yarns are not composed of several strands that are twisted together.  Instead, they are twined from a bundle of fibers and form one single strand of fibers.  Only one, not several strands can be discerned in each of Smeets’ yarns 16.

This is where Examiner cannot agree with Applicant’s position.
Smeets states in Column 3, lines 1-3: rope yarns (16) can be twined from a bundle of fibres with the help of a standard twining machine.
If Applicant is attempting to argue that a twine cannot be the result of Smeets because of the number of strands, then Examiner respectfully asks where this definition is coming from.  No definition is provided in the specification.  Even if Applicant’s citation from Wikipedia is given weight (insofar as a citation from Wikipedia can be given proper weight), each filament of the fibers of Smeets could be a monofilament strand, and these strands are twined together.  It would appear that Applicant is again attempting to read more definition into a term than is present in the instant application.  It should be noted, importantly, that Smeets refers to this step as twining, and uses standard twining machinery to perform this step.  If Smeets is calling it twining, and performing this step using standard twining machinery, then how is the resultant structure not a twine?  Even Applicant refers to the structure as a twine with the statement “Instead, they are twined…”.  Applicant is arguing that no twine exists, but then refers to the structure as twined.  Respectfully, Examiner cannot agree with this logic.
Following the language of Smeets, if the fibers are twined to form each structure 16, then each resultant structure 16 is a twine.  That means a plurality of Details 16, as shown in the Figure, would be a plurality of twines. This plurality of twines 16 is twisted together to provide 
In regards to the 103 rejections, Applicant has elected not to present arguments counter to the rejections as previously presented.  As such, Examiner has maintained the rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, Kirth et al (20100035000) Paragraph 1, Kirth et al (20090320436) Paragraph 30, and Baumgartner (4341066) Field of the Invention, teach that yarns and twines are equivalents in use.  While Examiner respectfully disagrees that Smeets fails to teach twined structures, the prior art cited directly above teaches that even obviously, twines and yarns can be used interchangeably, the same as taught by Applicant in their specification and previous claim language (plurality of twisted yarns or twines).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732